iow

 

Case 1:20-cv-01545-SHR-EB Document 1 Filed 08/27/20 Page. 1 of 53

t-

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT
for the

Waddle. District of (Lanai / (Var) a
_Ciuil__ Division

Case No. ads~ /5 Ys

& Q u ( to be filled in by the Clerk's Office,
Ne acyin Wha ing River Maks ( A ” Bree)
Plato if)
(Write the full name of each plaintiff who is filing this complaint,
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

as i ( Ova sel ét al.

Defendant(s)
(Write the full name of each defendant who is being sued. Ifthe
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

Nao Sa Soe New Nee” Nae” Nee See” ee Ne Nee” Nee Nee Ne Se”
‘

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include ovly: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page 1 of 11
 

 

 

Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 2 of 53

Pro Se 14 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

I. The Parties te This Complaint

 

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint, Attach additional pages if
needed,

 

 

 

 

 

 

TQ A)
Name Mi Alwar Kunning River Aan KS
All other names by which ve
you have been known: Ro. ani i Raat
ID Number MD 513 Fv
Current Institution $61 B, on
Address BO} iashbetian
: Gelletoace. VA [S23
City State Zip Code

’ B The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (ifknown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No- | qr My, vig sel

 

 

 

 

 

 

4
Job or Title (if known) Corrected OG cal
Shield Number A
Employer at Je. Daftr wre ~dt (biteghiye
Address nN KWo ‘

 

 

 

Hedanics burg "| A. | T7050

ity tale Zip Pa
[id individual capacity onic capacity d Duet Ce
Defendant No. 2

We
Name co" Saf def

Le
¥

 

 

 

 

 

 

Job or Title (if known) Callichweas once. Séeucky team
Shield Number |
Employer Depron ox CatbcdinaSd.

Address IG 2S Tectuaalosy — Pal was -

 

Mechinicshwa /1 PAL [f050

City } ™ State Zip Code
(fini capacity [7 osticiat capacity

UM eg Ptlechonr -
DL (aes

Kui (4 .

Page 2 of 11

 
 

Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 3 of 53

Pro Se14 (ev. 12/ 16) Complaint for Violation. of Civil Rights (Prisoner)

Defendant No, 3
Name
Job or Title (fknown)
Shield Number
Employer
Address

 

 

 

 

 

 

 

City State Zip Code
[| Individual capacity [J Official capacity

Defendant No. 4
Name
Job or Title @f known)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Code
C] Individual capacity [| Official capacity

I. Basis for Jurisdiction

Under 42 U.S.C. §:1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A, Are you bringing suit against (check all that apply):
J Federal officiais (a Bivens claim)
v4 State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]. 42 U.S.C, § 1983. If you are suing under section 1983, what
federal con itutional or ic nee do ns claim,is/are edad’ Bae by state or local officials?

peg Moiese, ETA amitonin Owe OLS

 
   

    

  

  

     

a an wnrl _ (fe tech ons

C0, 5 nye a ee ae —
in Equal Poel ns

Cc. Plaintiffs suing under pheno may only fecover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do-you claim is/are being violated by federal
officials?

    

Page 3.of 11
 

Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 4 of 53

Pro Se 14 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

 

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. Ifyou are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed,

They add — wr cal’ Stele law Plecansy fei cy ny 5
duct The pacelime nn whit an miscnbuact- Ura bo be. Pong ht

tne also te Pocrtduve fro corthientiA emg and
how 4D ingame abet relying Soles. Tan wl Thy Mabel

ill. Prisoner Status

up lite

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

OOOO

Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful! action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names.of other persons involved in the events giving rise to your claims, Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

B. If the events giving rise to your claim arose in an a describe where and when they arose.
“Tee ayuts = &05~e. use an SLE Debus oa G&A b locke
ar col) 25) * OA 2,728 ZR

 

Page 4 of 11
 

Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 5 of 53

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

Cc. What date and approximate time did the events giving rise to your claim(s) occur?
P22 2O
Wi Lwnd SONAL. o,
D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did hati NES I}
Was anyone else involved Who else saw what happened?) , 4
on thet SGT Nodes — orier Cowichin, 4 bande wiwlong, 5 Sew oh
wire we wee enty — called me and ‘nbowh ay. hod tnt A VRZWT bg,

Mk a degh lig er my ah fete aid ta yabared a siyh in yy del

het A ¥ Man cd ty fb in SAN ofl sue. bngavnney ae Ab 4 P
oN my Heme weed keane Sms not aftoweds Yes aie or aft ey

he tun Called C2 Lyle whe ae. meully Seavey a . CBE wed pea

ts} prc (WES Ces hucx ile Pita t fre nog we as ae nn
Oe Yhap wating | gl Novena ones te cet, I COn de “ ke

Vv. Injuries 4 hes Ansthve Fehon, In tired of aA him. woe dren howe

If you sustained injuries related to the events alieged above, sesotibe your injuries and state what medical 8 tt i &8 a

 

treatment, if any, you required and did or did not receive. CN Sony tAn
Shad 4 wevbal Porekedawin whe Se wae oak Cum

4 Hemp ta Commi Suictle. and wes Ae
Pliced " a £ (atecde. thsorvatin ce) ' , oe Aa Pes

 

Vi. =‘ Relief VaL5 canbe
State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes. ‘ m
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for 6ee-
the acts atieart Explain the basis for these claims. thin

S- wend Thee CaN we howe “Wag. adc Eyoeed AMOK
avs. +p by 456 ) 660 ophece. r a Aexhwn. D nenS salen
ind fed wk. Thy DOL by ney Yaach Se cool Loleuné >

‘we o F
“ain rc Ww re sat Me De Posen ce "pie

 

wes jy :

Cha ls Whi
, 4 uw will pega
The leesk reclas “f Oe ffise-g 6

Kekir wo Vaud wSe- an me iy cast oar val (> ee 4 “pe Sona 4 Page SP the. hole
 

Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 6 of 53

Pro. Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VEL.

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]Jo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

Yes

["] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

AUK ¥ ape

A. en claim(s) arise while you were confined in a jail, prison, or other correctional facility?

 

B, Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
a
Yes
[| No

] Do not know

Cc. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
covér some or all of your claims?

  

[| Do not know

If yes, which claim(s)?

 

Page 6 of 11
 

Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 7 of 53

   

Pro Se 14 (Rev. _12/16 Comp nplaint for Violation of Civil Ri ights (Prisoner)

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
congerning the facts relating to this complaint?

Yes

["] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

{| Yes
| No

E, if you did file a grievance:

1. Where did you file the grievance?

Ta tre ail, FBek S ptmnes bo WE
WA al| a. Dw ali doyyby

 

© on ee wee pte in the RK Alege ly witnot Qe fas

Ne
aed

 

Yat C.0. nye ry & le "Y (tines Chenu - wittas>

3. What was the result, if any?

Janie all Fh vay fy he feud Shege

 

4, What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

oe 4 [ea is 4\\ Nhe. | & f’ 7

 

Page 7 of 11
Case 1:20-cv-01545-SHR-EB: Document 1 Filed 08/27/20 Page’8 of 53
?
ge A sundel y
Final AppealjDecision Dismissal
Secretary's Office of Inmate Grievances & Appeals
Pennsylvania Departrnent of Corrections

04/21/2020 08:32 1920 Technology Parkway
Mechanicsburg, PA 17050

    

Inmate Name: BANKS, MARVIN Doc #: ND5137
SCI Filed: Benner Township Current SCI: Benner Township
Grievance #: 855336

This serves to acknowledge receipt of your appeal to final review for the grievance identified above. In accordance
with the provisions of DC-ADM 804, Inmate Grievance System Policy, this Office has reviewed all documents
provided as part of the grievance record. Upon consideration of the entire record, it is the decision of this office to
dismiss your appeal to final review due to a failure to comply with the provisions of the DC-ADM 804, as specified
below.

Decision: Dismiss
Your grievance was properly rejected at the facility level for the reason(s) outlined below.

Rationale:

+ Grievances related to Inmate Discipline/Misconduct Procedures shall be handled according to Policy DC-ADM
801 and shall not be reviewed by the Facility Grievance Coordinator.

Response:

This office finds your grievance was properly rejected. Therefore, your appeal to this office is dismissed.

é
Vv

Signature: - tag Lae “te tas
Name: , D. Varner ~
Title: Chief Grievance Officer
Date: 4/21/20

cc: DC-15/Superintendent - Benner Township
Grievance Office

DC-ADM 804, inmate Grievance System Procedures Manual

Section 2 - Appeals, Attachment 2-G issued: 1/26/2016 Effective: 2/16/2016
ND5137 = Grievance #:855336

BANKS, MARVIN Page| of 1
Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 9 of 53

(16. Sb K

     

_ Pennsylvania Department of Corrections
04/21/2020 08:22 1920 Technology Parkway
Mechanicsburg, PA 17050

inmate Name: BANKS, MARVIN DOC #: ND5137
SCI Filed: Benner Township Current SCI: Benner Township
Grievance #: 855221

This serves to acknowledge receipt of your appeal to final review for the grievance identified above. In accordance
with the provisions of DC-ADM 804, Inmate Grievance System Policy, this Office has reviewed all documents
provided as part of the grievance record. Upon consideration of the entire record, it is the decision of this office to
dismiss your appeal to final review due to a failure to comply with the provisions of the DC-ADM 804, as specified
below.

Decision: Dismiss
Your grievance was properly rejected at the facility level for the reason(s) outlined below.
Rationale:
« You have not provided this Office with required and/or legible documentation for proper review.

Response:

Your grievance was not filed in accordance with DOC policy DC-ADM 804. Instead of resubmitting your grievance
with the required documents, you chose to appeal directly to the Facility Manager.

i
ue

Signature: _ tag ELE S ae fa y
Name: a D. Varner “
Title: Chief Grievance Officer

Date: 4/24/20

cc: DC-15/Superintendent - Benner Township
Grievance Office

DC-ADM 804, inmate Grievance System Procedures Manual

Section 2 - Appeals, Attachment 2-G Issued: 1/26/2016 Effective: 2/16/2018
ND5137 = Grievance #:855221

BANKS, MARVIN Page’ of 1
 

Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 10 of 53

Pro Se_14 (Rev. 12/16) Comp laint for Violation of Civil Rights (Prisoner)

 

F, If you did not file.a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

Vie

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and theiy response, if any:

Ne
G. Please set forth any additional information that is relevant to the exhaustion of your administrative

dies. s,
remedies Cred $uup . eb vate Gorevaans but
SS \ Aff
{ Was two WE nds re Ta Short 7 Wdidonds

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of. ‘your
administrative remedies.)

 

Vil, Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim’upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury:” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

a

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

Ns.
vr

i

Page 8 of 11
 

Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 11 of 53

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A.

Cc.

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

CO

   

If your answer to A is-yes, describe each lawsuit by answering questions | through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

 

 

 

 

 

 

 

1. Partiestothe previous lawsuit = a
Plaintiffs) 4
Defendant(s) “ °
f “ { a“
2. Court (if federal court, name the ee court, name the county and State)
/ | y a “ / .
3. Docket or index number / \ ; i /
/ \ ; f / _
, oi 4
4. Name of Judge assigned té your case V / C
/ / A
5. Approximate date 6f filing lawsuit [
a
6. Is the case stil pending?

  

‘Yes
No

( If no, give the approximate date of disposition, a

a

 

in your favor? Was the case appealed?,

~

_

7. What was the result of the case?. (Fi moon Was the case dismissed? Was judgment entered

 

imprisonment? ;

Have you filed "V/) in state or federal court otherwise relating to the conditions of your

Page 9 of 11
Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 12 of 53

 

 

 

 

 

lL

Pro-Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

["] ves

No

D, If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page; using the same format.)

Parties to the previous lawsuit
Plaintiff(s)
Defendant(s) a

 

A

Court (if federal court, name the district; if state Court, name the county and State)

é

Docket or index number f

 

7
Name of Judge assigned yom case

 

f
Approximate date of ding lawsuit

 

é

Is the case stil pending?

r] Yes
| No

If ng, give the approximate date of disposition

 

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11
 

 

Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 13 of 53

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

TX.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: Zl ~LO
Signature of Plaintiff MM Yo, Pmfor Z C a =

Printed Name of Plaintiff Ji arm Dan! ke ia) Sf 2B 7
Prison Identification # Ly A) } 4] {[Z TF.
Prison Address Ble be, nel. Zoi ins Ls “4 sawn V Co

ee |e Prate— _ x [662

. City V" State {Zip Code

 

 

 

 

 

For Afterneys

Date of signing:

Signature of Attorney
Printed Name of Attorney

 

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

Page J] of 11
 

Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 14 of 53

' M.D. Pa. AO 240 (Rev. 11/18) - Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

 

 

 

 

 

 

 

 

 

Page 3
° “a
7. Names (or, ifunder 18, initials only) of all persons who are dependent on me for support, my
relationship with each person, and how much I contribute to their support:
MAI
8.

Any debts or financial obligations (describe the amounts owed and to whom they are payable):

me 204 dy Mat, (02n,

DECLARATION: I declare under penalty of perjury that the above information is true and understand
that a false statement may result in a dismissal of my claims.

S -| i LD J lanpeg Ba A

Date

 

 

 

  

 

Applicant's signature ee

Maire RR” Baik.

Printed name

 

 

AUTHORIZATION: I understand that the filing fee for this civil complaint is $350.00, and that I am obligated to pay
the full filing fee regardless of the outcome of the proceedings.

 

 

T request and authorize the agency holding me in custody to calculate and disburse funds from my trust account (or
institutional equivalent) in the amount specified by 28 U.S.C. § 1915(b)(2).

This Authorization shall apply to any other agency into whose custody I may be transferred.

 

    

 

 

 

Applicant's eae AS
UG
Merstis AC Bend ps
Printed name

 

 
   

a 4 4
CERTIFICATION OF PRISONER’S INSTITUTIONAL ACCOUNT BALANCE: An authorized prison official
must complete the certification below and furnish a ce ‘tified copy of your institutional account statement showing all deposits ’
. pf. . . ey . . . . ee
withdrawals, and balances for theyprior six-month period, Yo be filed with this a lication,

  
   
   

 

  
 
 

| ar Ov %
_. certify that the prisoner named herein has the sum of $ on account at
Pa Cru =| correctional institution, where he is presently confined.

   

  
    

 

 

5 I further certify that during the prior six-month period, the prisoner’s average monthly account balance was
$ ba. eh ; and that the average amount deposited monthly in the account during the prior six-month

 

period was $ Ole. bY

 

¥-14- BOL)

Date

 

 

 

 
Bashy LAOH EOL SHES R-EB hatusment Filestos/27/a0r Page 15 of 53
Fav We Middle disk or a Penasyl venti

 

Magia Roi Rua banks era NO.
PeintiQd
\V.
2) Nove seh Dwy Wal Demanded.
Ct, mye
Dates

Come law +

AND NOW, comes PlainttE, Manin RR Banks, by and. Pheangh
lus fc3 Se Btrtne, 5 horn Vile Hes Comprar ageust The
- Deden dents “ Novis

and CO. Snyder and im Sapo haw. x
‘Nleges as Follows

4 lel ea State

4 Ths | bom A 5

 

 

out of violets ot civil fights ott
Maran Reng Rw Banks 4  Mocbine Amaitece Pa genes an (ants)
Z Dekndende “ V Novosel anh C.0. “ont Co I eel, bella Sani)
D scrim 24 MWe. banks mg tp wi ill /
reeing oF hus Re; Uyjeus Ten 5 4 “ Me Is
“ False [ne Sonnet
Hou the fae itret Ose avenge te Balik
tant ie e 36, \ " in POrebwe 4 be, Milowe Ber bobs ab Hyagc ode
werk M2 oN L2G F. gh HZ 62 WIOES.DMY. 14459
me Village of Wil ~ hook V. Ol tu,» 52B 0 G 5035 Be, (2D Z, cp
Dor veadaae (O13, (O74, | HER LIER, @4 106 if 06% € 2600)

   

Teng

anwar d
PA pa pared
Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20

inmate Handbook Page 35

me)

 

  
 
  
  

4, Misconducts are disposed of by either an informal resolution meeting with your Unit Manager
or a formal hearing. conducted by the Hearing Examiner. The misconduct charges eligible for
informal resolutions are Cl 3 C

. y(n
5. Eor an informal resolution, the Unit Mantas aie and atfeast one other member of the

‘Dak Managament Teanrwit meet with you for-disposition of the charges within seven worki
days, excluding weekends and state holidays. The reporting staff member is not re
ttend the meeting.

  
    
  
    

  

  
 
    

6. if you refuse to attend the informal resolution meeting, the Unit Manager will return the

misconduct report to the Shift Commander and it will be forwarded to a Hearing Examiner for
a formal hearing. ate misconduct report is handled formally, a Hearing Examiner will
conduct the

 
 
  

 

7. You.are expected to attend the misconduct hearing. If you refuse to attend, you will be asked
ane to sign a waiver advising you that you have a right to a hearing but you may waive that right. If

Vly you refuse to attend the hearing or sign a waiver, two staff members who witness the refusal

will sign the waiver from and the hearing will be held without your presence. The Hearing
Examiner will determine guilt or innocence, and a sanction will be imposed if you are found
guilty. You may not appeal the results of a hearing you refuse to attend. .

8. If you become disruptive at the hearing or refuse to follow the instructions given by the
Hearing Examiner, you will be removed and the hearing will be conducted without you being
present.

9. In cases-when it is apparent that you are unable to collect and present-evidence effectively on
your.own behalf, assistance will be permitted. You must be unable to understand the English
language or be unable to read or understand the charges and/or the evidence to have
assistance.

10. If you are physically or mentally unable to.participate ina hearing, the Hearing Examiner will
postpone the hearing until you are able to participate. The decision to postpone a hearing for
one of these reasons will be in writing and will be made at the time the hearing would have
been held.

11. In misconducts involving financial loss or cost.because of your behavior, the Hearing
Examiner may impose costs against your for replacement or repair of items.

12. The Hearing Examiner may dismiss any misconduct charge without prejudice, to permit
recharge without deciding if you are guilty or innocent.

13. Ifyou are found guilty of an alcohol or drug-related misconduct, the Hearing Examiner will
complete a:Drug-Related Misconduct Form and give you.a copy. This form will serve as
your notice that.you were found guilty. of a misconduct for.dealing, possessing, or using
(including. by urinalysis or refusal to submit to urinalysis) illegal drugs, un-prescribed drugs,
controlled substances and/or drug paraphernalia and that you will be prohibited from having
contact visits for the period specified below.

1" offense — 180 days
2"! offense - 360.days
3" offense — indefinitely

Page 16 of 53 -
20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 17 of 53

Case 1

2

o

A.

inmate Handbook Page 3

    

 

3. Prior to your release to parole supervision or to a Community Corrections Center, the facility
will provide a record of payments made, remaining account balances of any court ordered
restitution, and/or other court related financial obligations to the Board of Probation and
Parole or the Regional Office of Community Corrections.

4. Certain inmates are required to pay a fee to the €rime Victims Compensation Fund..The
amount of the fee varies-depending upon the date the crime was committed, and the amount
specified in the Sentencing Order. Your counselor will advise you of the amount owed.

 

a

If you are released at the expiration of your maximum sentence, the business office wi
provide a record of payments and remaining account balances of any court ordered restitution
or other court related financial obligations to the county collection agency designated by the
court order.

Copying Charges

You may have documents copied but you must pay for them. The cost for copies of information
contained in your inmate file and your medical file is different. See the DC-ADM 003, “Release of
Information.”

Private Business

You are not permitted to incorporate or engage actively in a business or profession while under
the supervision of the Department. If you engaged in a business or profession prior to your
incarceration, you must assign. authority for the operation of the business or profession to a
person in the community. Even.though you have turned over the operation of a business or
profession to another person, there may be an occasional need for a decision substantially
affecting the assets or prospects of the business. The Facility Manager may, upon request from
you, authorize a spécial visit for such extraordinary occasions. Conducting a business:or
profession, except as noted below, will subject you to a misconduct. There are exceptions:

1. if you-are.un-sentenced, you may continue to control your business or profession if it does not
place undue burden on.the facility;

2. if you are in a Work Release Program, you may engage in a private business or profession,
as part of your Work Release Program, if it does not place undue burden on the facility; and

3. if you are transferred:to a Community Corrections Center, you may engage in a private
business or profession as part of your.community-based program.

Daily Operations

identification Cards

Each inmate is issued an Identification Card (1.D.}. You must carry your I.D. card at all times,
other than to/from the showers. You must show your |.D. card, and give your name and number
to any employee who asks for it. You should keep your 1.D. card in good condition; it is used for
commissary-and other: activities. Lost, destroyed, or damaged |.D. cards must be replaced
immediately; the cost will.be charged to your account. You must obtain a new I.D, at your
expense when there is a significant change in your physical appearance, weight gain/loss,
growing/shaving facial hair, etc. The cost of the new I.D. card will be determined at the time you
receive it

  
20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 18 of 53

Case 1

    

 

 

B. Pass System

You must have a signed pass when you go from one part of the facility to another, The only
exception is group movement such as meals, recreation, work lines, etc. You must use the
Shortest route to go from point to point without delay: If you do not use the shortest route, you
may be issued a.misconduct for being in an unauthgsized area. A staff member must sign the

pass at the beginning and end of the movement. You must show your pass and [.D. to any
employee who asks for them. :

C. Request Slips

A DC-135A, Inmate’s Request to Staff Member is used to ask for information, interviews, or
other things from staff members. This form is available on the housing unit. You must use a
request slip to arrange a time to. speak with staff concerning specific issues. The form has space
for you to state the nature of your request. Be sure to write clearly and fill incall the sections at the
top of the request slip. Any use of UCC references along with your signature:could résult in your

Correspondence or request slips being returned: In most cases, staff will respond to your request
Slip within five working days.

D. Searches of inmates and Cells (DC-ADM 203)

    

1. Your-cell may be searched as part of.a.general search ‘andomly selected, or as partofan

investigation. During a cell search, precautions are taken to avoid damage to items in the cell,
Anyttem tat is contraband or evidence of a crime or misconduct will be confiscated. You wi
be given a confiscation slip for any item.that is removed

 

     

 

2. Ifyou have excessive personal property in your cell, 'you may choose to have these items
(excluding food items) destroyed ar mailed to someone {you must pay the shipping cost). You
are not permitted to-ship items that are contraband.

3. Confiscated money will be deposited in the Inmate General Welfare Fund (IGWF).

>

. Excessive state-issued items will be confiscated; you may be issued a misconduct if the items
have been altered or are unusable. A confiscation slip will only be used for non-state issued
items and for those ‘that are the subject of a misconduct.

cn

. You may be present when your cell is searched unless the ranking officer conducting the
search determines:that your presenice would be a threat to staff or other.inmates and/or the
Security of the facility; if the search is being conducted under emergency conditions; or if your
presence will impair an.ongoing investigation of criminal activity or violation of facility rules.

oO

. Atandom search of your cell may be conducted at any time but no later than one hour after
the facility is locked up for the evening.

7, Before the search, an Officer wi notify you that your cell has been randomly chosen and you
will be given the option of remaining during the search. You will be asked to sign a form to
show that you were present during the search or if you choose not to be present. If you refuse
to sign the form, the officer will note your refusal on the record.

oO

Your cell may be searched as part of an investigation when there is reasonable suspicion that
you or your cellmate are concealing contraband, are involved in criminal activity, or involved
in an activity that could threaten the security of the facility,
20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 19 of 53

Case 1

 

9. Your cell may be scanned by an electronic drug detection device or drug dogs for narcotics.
This may be done without you being present. :

10.

Your call will also be inspected for heaithysafety, and security reasons. A security inspection
is conducted to check things.such"as-deors, windows, bars, electrical fixtures, and plumbing.
Your personal property will not be searched or disturbed during a security inspection except
to the extent necessary to gain access to the thfhgs to be- checked. Your presence is not

required during a security inspection.

‘

11. You may be searched at any time and in any area of the facility. Staff of either gender may

12.

13

14.

15,

ao 7 @

conduct a pat search. Pat searches will be. conducted in a professional manner. During a pat
searched, you must:

a. remove all items from your pockets and place them on a suitable surface;
b. stand still with your feet apart and-arms extended outward, palms upward; and
c. follow the directions given by the staff member conducting the search.

You may be strip searched, when necessary, for the security and safe operation of the facility.
You will be strip searched:

upon reception;

before and after every contact visit;

when leaving the facility grounds and upon your return;

. following activities where you have the opportunity to mingle with outside groups,
particularly where there are large numbers of people under minimal supervision;
periodically if you are permitted to move in and out of the gate areas;

when there is reason to believe that you are involved in an escape plot or in possession of
contraband;

g. when you enter or leave any restricted area;

h. when you are admitted fo, or discharged from, a Level 5 Housing Unit and/or;

i, before and after being transported outside the secure perimeter.

a DO

Strip searches will, whenever possible, be conducted in an area separate from other inmates
for privacy and to limit embarrassment. Unless it is an emergency, a staff member of your
gender will conduct the strip search. The staff person conducting the search will avoid
touching you except as required to control you, if necessary.

Strip searches will be conducted in a professional manner. When you are strip searched, you
must:

a. remove all items from your pockets and place them on suitable surface;
b. remove all your clothing;

c, stand still with your feet apart and arms extended outward, palms up; and
d. follow the direction given by searching staff member.

A body cavity search may be conducted when there is reasonable belief that you are
concealing contraband inside your body. A body cavity search may be authorized by the
Facility Manager/designee when it has been determined that there is imminent danger to your
health or to facility security or safety.

 

E. Facility Management

1. The Facility Manager is in charge of the security, programs, and activities of the facility.
20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 20 of 53

Case 1

inmate Handbook Page 6

 

 

Superintendent for Facilities Management (DSFM) is in charge of Unit Management and
facility security. The Deputy Superintendent for Centralized Services (DSCS) is responsible
for medical. and mental health care, Correctional Industries, education, activities, and food
services.

»

3. Thereis at least one Major at each facility. The Major supervises all facility Corrections

Officers and the Unit Management Teams assigned to each housing unit. At facilities with two
Majors, these responsibilities are shared between the Majors.

  

:

4, The Corrections Classification and Program Manager (CCPM) is responsible for inmate
records, activities, volunteers, religious programs, inmate employment, and treatment
programs.

F. Resolution of Problems

4. Problems on your housing unit should first be directed to a Corrections Officer on the Unit. If
the Officer cannot resolve the issue, you should bring the problem to the attention of your
counselor or Unit Manager. If the issue is not resolved at that level, it should be brought to the
attention of the Shift Commander, then the Major.

2. Your counselor is the first person to discuss treatment matters with. Your counselor can also
help you with program changes, pre-parole matters, and personal problems.

3. Problems with your work assignment should be. directed to your work supervisor.

4. Problems with academic/vocational education should be directed to the School Principal.

G, Abuse Allegations (DC-ADM 001)

1. The Department does not permit any inmate to be subjected to abuse. Ail allegations of
abuse are thoroughly investigated. Abuse includes:

a. the use of excessive force upon you;

b. an occurrence of an unwarranted life-threatening act against you;

c. a verbal or written threat to inflict physical injury directed toward you; and/or
d. -sexual contact.

2, Excluded from being reported as abuse in this subsection are:
a. conditions of confinement;
b. . claims.of inadequate medical or intentionally denied medical care; and
c. harassment or nonperformance of duty by a staff member.
3. Allegations of abuse may concern:
a. persons who are-employed by the Department;
b. inmates;
c. persons having business with or using the resources of the Department; and/or
d. persons attempting, establishing, or maintaining contact with inmates.

4, \ifyou are a victim of abuse, you need to report the abuse:
‘ Cc 1:20-cv-01545-SHR-EB 7
2, 24% Nsasel's aire Vila Paper h. Fi geet Page 21/of 53

Amvendensae— due Drains
Ais The Eyal PBeckon clause Sun din VU Conner AIS Us f° ght
j I , 2 _
5 5. ct. 224%) 2300, (32 Li Ed. 2d Ig, iy BS BY
C cithrs Wolf vy. Me Dowell, £ , 34
4 j te US. 524, 94 S, Ot, 24623
| LEd. 24 435 € [q74y, - Foe bell
Fee doo Urrell Vs Seulta B43 Fs syp 254,263 mld CODNY, (445) Pa
wet contascertinn oR Relrains Cems \ielates the A taundi

Cant (itech, Loh 313 anna And Relepiins {and USe cad AS) bah prel)
§ woke Lied A Piet Clewei rned ae
Mw No bdr / he anh waged ti Lr tak

Me ho ‘L Ty is punels.” glen FAM ann
f Net bekane Mav oY made a cal

0)! _ mothe Te Pela ome,

 

 

  
 

 

Re cel ‘ {

seat ,

 

\ Tas Cont nas
Went fo 42. USC & 133,23, USC $133]

Subset mate Jur) s derhion Ours tus C25 <2,

; “y tytn mse
D>. Vie Cue, “ seh ts Complaint  toye Place

at Enasif\ Vent . apvect

. f I m  Ptate Cory frase Tsttnthn Beane TownshiP here
fle be Penasylvemin > Within the Meddle Leskact ab
“AD \veatan fin ky Venue ie copy in th, - os

28 Ue g 34 Gp. Poo pu Mas cone Pusuot K
. Lag ATI. LS ve pe ber Waylew pecans, Ay, funk h ;
Seo, Paced cA The. RHU bv H Midconduct tha Y te
it Pelee Sdates, he Wes not Supposed fe he.

. Te KE Males Me. Banke 5 Relrgos Thms awe
A Tee Srtates, P2 5S8551 dp Hepat

nates. KS has Cxhmstkd al A St dbvek ng, heme d rec to Hees
Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 22 of 53
AL TNS

B- Wi tberts 6S A Pesen OK Miki Auwican chesowt.
q
7 Me, inks & a Pacarcenby) aft SCI~ Beane and tus

been incarceate ‘
Aidan 8 we thes feet lety wh

(6. Me. beak,

all hws relevent toi,

 

Sutres Crom various verte | ilnesses

[| ‘ p lam ttt ate Deen (ered Since bie th Moti Aira.
Es The fea dar ot Ammer can tudcan Movewund Pen r3/) vari
Chapter
[2. Deter dant 4 {. Afdvose is eC Mou teh ry The eZ ane |
DeQatment of Cet CecAvia S ( “Hoc ) AS C (recta | tint "Seagec
“all ees tows Migyosel dele und coler 0k Shale law 3 anf
t 2 r ‘ Sin des of
med tm eS indiiducl an L ofbeccy Capes,
(3, Defend C.0: Saydar | :
n ¥ dei 6s CmPlayed Py Fog. (0, 0. i) 4g
COPE cA ma ares . at al| (eleva ty ‘
tet MO Shak lew Co Sy ye EY eh
iM divi Leal C4paci ty. "ye 9 Sued im he's,

 

| i he Parks Cy an camarke atk 5 Benny
~ fir. fauake ~
c (5 a ks iS Aa 5m CCU? be. f, PCS iN

Sadia Node Awarcan Ce l3aan. ON Pe bah

1G Mr. ®,
- Lhe Anke is Ly i Ly
% 5 Pe ang Mi what Anakin Wel, rR ba,
tree fan becamiekyn We bey ‘aia ad be he

Gisrinlesh fp, 4 ’ sin 4nd ¢ OPRY we
7 ‘ee b ne Hated saul Coustitics in aad Ota Foden [
Jere at. oO ligule d by the. [Uta duende. t- Lo bl a
Pocee butes uty Lar tes PHS ae

IB. Nrtwe A fegwbes the Foe aad
DO, nr TUG Lan CU ging Atems we. eed and 3S |

. ? ; “ , ane. how a OARS be Touched

Buty sR Bday Rot only touled bot coidrled aff meals Chines- ~

LS
Case 1:20-pv-01549-SHB-FB Decument Filgd 98/24 Abo Part Ra LIER «| Way 6

Present fawar
aN Peron Hed to wear Sacco Med, cee bag ‘ Hate Phe fCicec,
ha a. \ j 4 : uw
Mtead ar not fy be towched bub ry wseally inspected
5 _ -
0. Lumb, ot Sch beg Why Pachie «fee Msn SAceaiy elegy, ans
AN. cH cn P ‘an ees protectins [ke The. che, stoke
Zell Sevticly .T to | Sine EUnet frose make oe 2 ais |
Copp: la dec Haak oe con Si dered cond ratoand aa brat
CO amy dr did not touch.

 

2 l. OW 4 ” | -| q a wes wn ten uP bar The. Saune
Inscnduct that Sy Navdael choged m. with of 2-22 2.
Chore He. SC possessran of Caakcabend — dee T— PUssesed
“f Per (aTar blades and athe  cowkreberd witty owt eens ve
€ C1Coms}an cé Whiel is Stated i OD. O-L ley an Tees
(SI bade MW H-(-(9 —conkmbant was nly reek ard nd
M be de bte wen 26 ved Lar te ove cVVabind Alsy

ho CHU tive wag Given Decaxie "y pol THIS Muisiondicct
IS , a Sntornal bast Stange ee Nyavrsels — iaccdond

Whith | wre Hatt The Same | The cidawt oy 4-[-/4 was
iccowsly — dthovent. (see Yeti Ae COMP Sg segues

Za. to Place Laon K i, The RH Dar Hus, midcan duct-
iAdeed Violates Ay (Yr tumind ment
Vi Choms dee Poliet
Count A Hm amendynetit Procedural due oless

<3. Oa days hag col look Vialeded Te (4 | Ares ogg

Vex Paveos wher Six Mite Sid woh have “y eRlaidianl Cr oumerance {0 hae
we— Piuad | Mw “he RRA end , Due Pages bore a disiun wag gives Alogi howwedng

LO, Say Lu Comme, an canbrgcaer MY SATHVR TApns whe Smasethwre aba SMe

 

 

 

 

 
24 A Giro le -CV- "Pe son -SHR-EB Document 1 Filed 08/27/20 Page 24 of 53

 aSo CS Pe cir dbus who ae PX APIS ronal

 
 

WL ds The Pot eees in| bound eemb\Aheh by The. cole ie
brews ach Shor ld hams owe thet 4 Pes Me. “
Vic iw wy {we ni Razer witn Wo Od wid CORC
then dy 7 1 ewan Pore dual Due faces vight‘ and oe
v\ Node OfOre- Suyda- COMON, om Fv
i) elycons tiem

pA waged, he. wah
ME a Cones tacky 4! 2 ine Su pf ose +» touch wiIreut™ Jhay

a Viola te
wa clealy Shows discema ala wa oe feces Fy lstp
Vd tote / Tho FU

    

cmd GWnLy dime, 4f- . “ .
te NY Reem wag Ny; acti € econ Claasg
dobu, dats had ‘red. ofoa hast WY " be 5 boty
“Ted of Me v * Cusle

8. Vleretere Defonds dens chen tron Wo reckkesly aad -

Callanay ‘oct Me. Rt ie gk bd Due ea
“\ ( Vv C56 Oa
ot eon dena eg unl Pareohin “git 7 J 5
‘hak oe ty Me

an day

Dens waar 42 USC. 3 (433_

Waging land use awh Snstrlubinated

ZOE. hi Enacted Ra,’ « Hh 4 cauct Nigh tna
Porteothm tp Prisms Leann bwhas in Posed he, Wan onreey td.
Was hig tn Vi Clemm 497 BPS 272 27 (34 Co

  

   

F2ear)
27 Ackon 3 oh Rupe rnites Fao Goren merck Sheff
pent Je bl ( bee 6A the relia eeecie, ob g

Cede, saab D burden * we Ay wn UAst Gan” an less The gourranat

trees ond 5 “| last oo ‘* OH erdancy. ot Gq Compe, WN JOVwrvantal
c Hecate 5 0 r:
HE Ug. &2u co tts, NOS Bfacthihy fhe inlet
  

PS_ C GPa pv eeas -SH . ea 1 of 08/27/20 eligi of 53 Thecus
re Go , [OUuSK 4
Way, a yt alata, ot ALY (M ink — substantra bw bend,
/ Pecg (dus Belrele j Pacdiea/, and Leads,
ands We done | without gy comPelly wy Barn dren tt ”
becante The items whe ene A teteansed by be ches
an f .
Ab were git Naan ty ome by The Citdinn~ oC

Fam OAqY
my C 4 € Jaton dares otahon -

Tw Nola) MS Stems Wwe not
hoalth at The instobatin

Jiveawa saw L
Eon sacwes é

And alsa wes a at all “y
Te least Castrichue mens Fee The, ee, did not.
Call My ¢ haP | bu asstS> the orsual rn gPechin
* Mo Sach 3 4, which fcad ty then Sedee re Violabed
hy haa ds an] MigwS beet ok. no trecle.
anf 8 eee afor® Given 4 } ween” Nien amy contelbang, bak mca

\/ TT, Request Quelret-

Whee ene , Plane Maru ‘Rumi Rows if Canks
Nae halg (eq weed sedan 4s, fallons

 

 

2 And at Vy me “BQ! 008 apiece,
A AN "y Tome! an retwaid

a A Dk oy % toe Creabedl test renids
Them now 4D touch — Njooboe Wlhariican OF
NGS Shemd items. bat only Mia Sake “he
we he PSE ae ot The fait \ea tay Prvect The

“Ohh Weane 6 LU PA ¢

 
Case 1:20-cv-01545-SHR-EB Document 1 Filed 08/27/20 Page 26 of 53

5, Such BAG ean and Sart Hele aS
tha (ow Mooms Suet ang Baiabe.

 

Macaw Rusning Rareg Burrs

Morin Pan ke ND 557
PA Bonner

Bol ingtilgrvta Dr.
— Bdlelte PA. [323

 

 
Case 1:20-cv-01545- pH EB Documenf1 Filed 08/27/20 Page 2 27 of 53

      
 
 

 
 

Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 28 of 53

Exh bit

BiO.C Pollaves De -ADm 63°
€5 ha) oho. ( © Le Miser. tac — (Ce 1 Sonos

in Whar, C.0» nif Violated:

and li
n Dow (0 | y oy Vascacdugts Dc-40) Nim 60|

M  Whedh 2G Noms — Wraladeed Thin Own f Oley,
And tale. wes woe Le od Mes (omduet cepacy
ot OL, Novosel who Was an Eons — \yaby
In thes Lagm stor Flew | Condust aot \iwiled

scenic bn fends / ind Ptna\\ AAVenges an
“the Made. Popa' lata,

 
a

Case 1:20-cv-01545-SHR-EB Document 1. Filed 08/27/20 Page 29 of 53

2017 inmate Handbook Page 4

4s Rin EET SST CE EP Te

i. Daily Operations

A.

  

Identification Cards

Each inmate is issued an Identification Card (I.D.). You must carry your I.D. card at all times,
other than to/from the showers. You must show your |.D. card, and give your name and number
to any employee who asks for it. You should keep your L.D. card in good condition; it is used for
commissary and other activities. Lost, destroyed, or damaged |.D. cards must be replaced
immediately; the cost will be charged to your account. You must obtain a new |.D. at your
expense when there is a significant change in your physical appearance, weight gain/loss,
growing/shaving facial hair, etc. The cost of the new |.D. card will be determined at the time you
receive it.

Pass System

You must have a signed pass when you go from one part of the facility to another. The only
exception is group movement such as meals, recreation, work lines, etc. You must use the
shortest route to go from point to point without delay. If you do not use the shortest route, you
may be issued a misconduct for being in an unauthorized area. A staff member must sign the
pass at the beginning and end of the movement. You must show your pass and |.D. to any
employee who asks for them.

Request Slips

A DG-135A, Inmate’s Request to Staff Member is used to ask for information, interviews, or
other things from staff members. This form is available on the housing unit. You must use a

_. ranuest slip to arrange a time ta speak with staff concerning specific issues The form.has space _

for you to state the nature of your request. Be sure to write clearly and fill in all the sections at the
top of the request slip. Any use of UCC references along with your signature could result in your
correspondence or request slips being returned. in most cases, staff w

slip within five working days. ;

4. Your cell may be searched as part of a general searc randomly selected} or as part of an
investigation.) During a cell search, precal aken (0 avo @ to ters ithe cell.
Any item that is contraband or evidence of a crime or misconduciwill be confiscated. You will

be given agonfiscationslip for any item that is removed. <p w as n ot

2. If you have excessive personal property in your cell, you may choose to have these items
(excluding food items) destroyed or mailed to someone (you must pay the shipping cost). You
are not permitted to ship items that are contraband.

      
 

 

Searches of Inmates and Cells (DC-ADM 203)

3. Confiscated money will be deposited in the Inmate General Welfare Fund (IGWF).

4. Excessive state issued items will be confiscated; you may be issued a misconduct if the items

have been altered or are unusable. A confiscation slip-will only be used for non-state issued

items and for those that are the subject of a misconduct. mc ee

5. You may be present when your cell is searched unless: the ranking officer conducting the
search determines that your presence would be a threat to staff or other inmates and/or the
security of the facility; if the search is being conducted under emergency conditions; or if your
presence will impair an ongoing investigation of criminal activity or violation of facility rules.
Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 30 of 53

2077 inmate Handbook Page 5

 

6. Arandom search of your cell may be conducted at any time, but no later than one hour after
the facility is locked up for the evening.

7. Before the search, an officer will notify you that your ceil has been randomly chosen and you
will be given the option of remaining during the search. You will be asked to sign a form to
show that you were present during the search or if you choose not to be present. If you refuse
to sign the form, the officer will note your refusal on the record.

8. Your cell may be searched as part of an investigation when there is reasonable suspicion that
you or your cellmate are concealing contraband, are involved in criminal activity, or involved
in an activity that could threaten the security of the facility.

9. Your cell may be scanned by an electronic drug detection device or drug dogs for narcotics.
This may be done without you being present.

10. Your cell will also be inspected for health, safety, and security reasons. A security inspection
is conducted to check things such as doors, windows, bars, electrical fixtures, and plumbing.
Your personal property will not be searched or disturbed during a security inspection except
to the extent necessary to gain access to the things to be checked. Your presence is not
required during a security inspection.

11. You may be searched at any time and in any area of the facility. Staff of either gender may
conduct a pat search of a male inmate. Unless it is an emergency, pat searches of female
inmates will be conducted by female staff. Pat searches will be conducted in a professional
manner. During a pat search, you must:

2 .remoye all items from your nockete and nlace tham on a siitahle eurfgce:
b. stand still with your feet apart and arms extended outward, palms upward; and
c. follow the directions given by the staff member conducting the search.

12. You may be strip searched, when necessary, for the security and safe operation of the facility.
You will be strip searched:

upon reception;

before and after every contact visit;

when leaving the facility grounds and upon your return;

following activities where you have the opportunity to mingle with outside groups,
particularly where there are large numbers of people under minimal supervision;
periodically if you are permitted to move in and out of the gate areas;

when there is reason to believe that you are involved in an escape plot or in possession of
contraband;

g. when you enter or leave any restricted area;

h. when you are admitted to, or discharged from, a Level 5 Housing Unit;

i. prior to placement in a Psychiatric Observation Cell (POC); and/or

j. before and after being transported outside the secure perimeter.

ao 78

* oO

13. Strip searches will, whenever possible, be conducted in an area separate from other inmates
for privacy and to limit embarrassment. Unless it is an emergency, a staff member of your
gender will conduct the strip search. Transgender or intersex inmates will be searched by a
staff member consistent with the gender of inmates housed at that facility. The staff person
conducting the search will avoid touching you except as required to control you, if necessary.
Case 1:20-cv-01545-SHR-EB Document 1- Filed 08/27/20 Page 31 of 53

~-

2017 inmate Handbook | ge 30

   

D. Contraband

4. You may not have any item in your possession, or under your control, that was not issued to
you by the Department, purchased by you through the commissary, and/or otherwise
approved for you by the facility.

2. If you become aware of contraband anywhere within the facility or on the grounds, you must
report it immediately to a staff member.

3. Contraband includes, but is not limited to:

a. weapon, gun, firearm, or ammunition,

b. unauthorized explosive, corrosive, or flammable material:

c. unauthorized tool, or a tool not under the direct supervision of a staff member;

d. cash currency;

e. credit/charge card(s) or credit/charge card application forms;

f. item(s) not issued through approved channels;

g. stamps and pre-paid envelopes sent to the facility from the outside;

h. publication(s) that advocate and assist in filing bogus or fraudulent Uniform Commercial
Code (UCC) liens;

i. forms that may be used in the fraudulent filing of UCC claims and/or publications that
promote this practice;

j. fraudulent IRS tax returns and/or IRS or state income tax forms that may be used in the
fraudulent filing of tax returns;

k. items not approved for mail delivery or not approved for a visitor to introduce;

|. obscene materials or materials depicting nudity, in accordance with DC-ADM 803;

_ mM. gang-ralated materials, literature, photographs, graffiti, etc. ;
n. civilian clothing and/or non-authorized colored t-shirts;

"o, property belonging to another inmate; mn when ony fe
p. implement(s) of escape;

né wd.
q. any item used to indicate gang affiliation; We wv
r. personal items or valuables whose ownership cannot be determined; manne

s, three dimensional art objects; °
t. personal p nTrExcess of the allowable limits (items such as televisions, typewriters,

radios, jewelry, etc., which are of value must be disposed of in accordance with
established state guidelines and procedures);

u. perishables (excessive amounts), intoxicating beverages, intoxicants, or materials used in
fermentation,

v. expired prescribed medications and non-prescribed medications, expired over-the-counter
medications, and prescribed medication removed from its original packaging (blister pack)
and not consumed immediately by the inmate;

w. controlled substances as defined by the Controlled Substance, Drug, Device and
Cosmetics Act, 35 Pa. C.S.A. §780-101 (April 14, 1972, P.L. 233, no. 64) and drug
paraphernalia;

x. bodily fluids and hazardous wastes;

y. cell phones, wireless handheld data devices, cameras, DVD players, memory cards, and
recording devices of any type;

z. any article specifically prohibited by state or federal statute, Department policy, or
regulation; and

aa. any item that can reasonably be used to facilitate a crime or misconduct.

we 4 Gio
Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 32 of 53

2017 inmate Handbook . —_——— retiree GE 37

 

 

 

E. Outside Purchases

1.

10.

11.

You are permitted to purchase certain approved items from approved vendors. Only items
listed in DC-ADM 815 may be purchased.

items available in the commissary must be purchased from the commissary. Approved non-
consumabie items that are not stocked in the commissary may be approved for outside
purchase.

Religious items are purchased in accordance with DC-ADM 815 and DC-ADM 8719,
“Religious Activities” and with the permission of the FCPD.

All purchases must be approved before the item is received by the facility. You must submit a
DC-815A, Outside Purchase Approval Form to request an outside purchase. All requests
for outside purchase must be reviewed by a designated facility official, who may approve or
disapprove the request. Approval of the DC-815A is conditional. Final approval is made upon
inspection when the item is received. You are limited to one outside purchase order per
month.

You must have the funds to make an outside purchase in your personal account at the time of
request. The funds needed for your purchase will be set-aside at the time the order is
processed. Credit and layaway purchases are not permitted.

Return of items will be at your expense. Non-returnabie items are considered contraband.

You must pay ail costs associated with outside purchases including taxes, postage, and
delivery charges. The facility may refuse to accept any outside purchase item for which
pestage.or any other maney is due or far whieh the rannect wae not prepery nrocessed,

Only items shipped directly from a permitted vendor to the facility will be accepted and all
packages must be addressed to you. The address on the package must contain your
committed name, your Department number, and the complete address of the facility in which
you are housed. The vendor or store name and return address must be clearly shown on the
outside of the package. No handwritten labels, business cards, or store receipts will be
accepted. Packages not meeting these requirements will be sent back to the vendor or store
as undeliverable and without the facility assuming any responsibility for the package. The
facility may decline to accept any package that is not properly addressed.

The only exceptions are packages containing personal clothing for parole. These packages
must be clearly marked “Parole Clothes” and sent within 30 days of your release date.

All packages delivered to the facility will be opened and searched. if contraband is found, the
package will be confiscated and it may be returned to the sender or held for evidence. Any
money concealed in a package received by the facility is contraband and will be deposited in
the IGWF. Promotional gifts received with an outside purchase, which are determined to be
contraband, will be mailed home at your expense, or destroyed.

Each electronic device will be tested to ensure it works. After the device is tested and you
accept it, it will be engraved to mark your name and number. This is to establish ownership
during searches and/or if an item is reported stolen. All electronic devices will be searched for
contraband and the tops of all screws used in the item will be painted in order to detect
tampering.
Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 33 of 53

‘2017 Inmate Handbook —__

 

14. When the signal is given for a count, you must immediately stand by your cell door or bunk,
with the light on, so you are clearly visible to the officer taking the count. You must remain
silent during count. If itis necessary to take a recount, you must go through the same
procedure. When count is completed, you will be notified by an announcement. Counts taken
after evening lockup will be silent counts and, except for you being visible to staff, the above
does not apply.

15. Earphones must be used with personal radio, televisions, and electronic musical instruments
at ail times unless otherwise approved by the facility. These items may not be carried from
place to place while playing.

16. Ail trash must be put in the trashcans or containers provided.
17. No pets are allowed, except as permitted for the Prison Pup Program.

48. Shower facilities and clothing are provided for you, and you are expected to maintain
acceptable personal hygiene, be neatly dressed, and conscious of your personal hygiene at
all times. If personal cleanliness (failure on your part to keep clean) becomes a problem, staff
members will notify you and you are required to correct the situation. If you refuse, you may
be issued a misconduct.

49. Fire drills are conducted on a regular basis. When a drill is announced, exit the housing unit in
a quiet, orderly manner as directed by staff. Failure to participate will result in a misconduct.

20. Tampering with Life Safety devices such as sprinkler heads, smoke and/or heat detectors,
pull stations, and associated equipment wil! be considered a felony and prosecuted as such.

21. “Fire load reduction: Combustible materials will be limited to only approved items as outlined in
the DC-ADM 815 and this publication.

    

D. Misconducts (DC-ADM 801)

 

 

4. If you break a Department or facility rule, you may be issued a misconduct. All rule violations
are reported on a DC-141, Misconduct Report, Part |. The misconduct report is used to give
you notice of the rule violations with which you have been charged and report the facts of the
charges. The report will be used as evidence against you during the formal misconduct
hearing or informal resolution meeting. A list of the misconduct charges can be found in this
handbook.

2. Inthe case of a formal misconduct, you will be given a copy of the DC-141 the same day as it
is written. If you are not given a copy the same day the report is written, the Shift
Commander/designee must determine why the report was not given to you and indicate the
reason on the misconduct report.

3. |f the misconduct charge is of a serious nature, the Shift Commander may place you in pre-
hearing confinement in the Restricted Housing Unit until you have a hearing. If you are placed
in pre-hearing confinement, the Facility Manager/designee will review your placement within
72 hours. US ani

Misconducts are disposed of by either an(informal resolution meeting wit YOu! Unit nett -

or a formal hearing conducted by the Hearing Yaminer. the misconduct charges eligible for

informal resolutions are Class | charges ¥’s 35 through 46, and all Class |i charges. If the

inmate is a Youthful Offender (under the age of 18) or carried on the active MH/ID Roster and
far in her hol

Mine 36 sla wa Le Diva Da

  
Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 34 of 53

 

ty .
2017 Inmate HandbOOK er ae Page 37
CoTaSr wT refer the misconduct for informal res iivin absent any 7 ext sordinary
circumstances. Oe

10.

11.

12.

13.

14.

For anfg formal resolution) the Unit Manager/designee and at least one other member of the
Unit Management Team will meet with you for disposition of the charges within seven working
days, excluding weekends and state holidays. The reporting staff member is not required to
attend the meeting.

if you refuse to attend the informal resolution meeting, the Unit Manager will return the
misconduct report to the Shift Commander and it will be forwarded to a Hearing Examiner for
a formal hearing. If the misconduct report is handled formally, a Hearing Examiner will
conduct the hearing.

You are expected to attend the misconduct hearing. If you refuse to attend, you will be asked
to sign a waiver advising you that you have a right to a hearing but you may waive that right. If
you refuse to attend the hearing or sign a waiver, two staff members who witness the refusal
will sign the waiver form and the hearing will be held without your presence. The Hearing
Examiner will determine guilt or innocence, and a sanction will be imposed if you are found
guilty. You may not appeal the results of a hearing you refuse to attend.

if you become disruptive at the hearing or refuse to follow the instructions given by the
Hearing Examiner, you will be removed and the hearing will be conducted without you being
present.

In cases when it is apparent that you are unable to collect and present evidence effectively on
your own behalf, assistance will be permitted You must be unable to understand the English

language or be unable to read or understand the cnarges and/or tne eviaence to nave
assistance.

If in the opinion of the Hearing Examiner, you are unable to participate in a hearing, the
Hearing Examiner will postpone the hearing until you are able to participate. The decision to
postpone a hearing for one of these reasons will be in writing and will be made at the time the’
hearing would have been heid.

An inmate with a serious mental illness (SMI!) may be assisted in preparing for a misconduct
hearing by a Certified Peer Specialist as part of the Certified Peer Specialist’s duties. The
assigned Certified Peer Specialist will have no connection with the underlying facts of the
misconduct and cannot be called as a witness in the underlying case.

In misconducts involving financial loss or cost because of your behavior, the Hearing
Examiner may impose costs against you for replacement or repair of items.

The Hearing Examiner may dismiss any misconduct charge without prejudice, to permit
recharge without deciding if you are guilty or innocent.

If you are found guilty of a drug-related misconduct, the Hearing Examiner will complete a
Drug-Related Misconduct Form and give you a copy. This form will serve as your notice
that you were found guilty of a misconduct for dealing, possessing, or using (including by
urinalysis or refusal to submit to urinalysis) iliegal drugs, non-prescribed drugs, controlled

' substances and/or drug paraphernalia and that you will be prohibited from having contact

visits for the period specified below.
  

Be cover OA °
, SAC
orm DC-141 Part 1 COMMONWEALTH OF PENNSYLVANIA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

ov. 12/2017 DEPARTMENT OF CORRECTIONS D 351977
MISCONDUCT REPORT OTHER O DC-ADM 801 INFORMAL RESOLUTION
TDG Number Name institution | Incident Time 24 Hr. Base | Incident Date | Date of Report
|ND5437 Banks, Marvin SC! BEN 4740 2/22/2020 2/22/2020
Quarters Place of Incident
| G-A-2054 G-A 2051
OTHER INMATES OR STAFF INVOLVED OR WITNESSES (CHECK | OR WwW)
DC Number Name 1 | WBC Number Name 1 |W
NC8117 Francisco AX
STAFF CO1 Snyder, N. x
MISCONDUCT CHARGE OR OTHER ACTION
STAFF MEMBER'S VERSION
| On-2/22/2020-at 1740. hours while conducting a! G-A-2051 which houses inmate (ND5137) Banks, marvin

 

azor missing the handle and some of the housing

 

_and inmate (NCR8417} Francisco, Timoth yb

     

arhiaddé this could be used as a weapon, ) piece of a razor blade with no other pieces accounted

     

dd alig cated on the top of the left cabinet, There was alsa two full green razors in the cell, one belonging to each
When asked inmate (NC8117)

i Banks took ownership of the items focated on top of the left cabinet.jThe search team could
pe a oN
not find any other other pieces of the partial razor in G-A-2051. EOR \

KM, ot WAS So Thacs

Ks wore Ly Seculatran _—
\ aad Considered cul Pacory evel endte,

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIR # C418961 .
IMMEDIATE ACTION TAKEN AND REASON Ae “on aloe? f
.. iA p Be a L$ ss - f Ae a Gs i oS. f y re ME. _/ f o farce ge
PRE-HEARING CONFINEMENT In SLEW tena, ot! bre 06, vt, If Flaced in
IF YES fee. prior iSstimy Phys fe gpert ot- Ae -20
owes | TIME DATE lin” mov ip i SiSHV pad 1 Svad TZ. ¥
: FORMS GIVEN TO INMATE "
cg NO g Bh BOAO
199 d REQUEST FOR WITNESSES AND REPRESENTATION O-MATE'S version { 1G
REPORTING STAFF MEMBER ACTION REVIEWED AND APPROVED BY
SIGNATURE AND TITLE RANKING C.% ON DUTY SIGNATURE AND TITLE
COM J NOVOSEL ~1 Ot: Lot/n3
YOUR HEARING MAY BE SCHEDULED ANY TIME AFTER MISCONDUCT CATEGORY
DATE TIME om
WW cLAss1 | 0 CLASS2
> fab O30) 3 |
A At rf. 26° Notice to Inmate
You ave scheduled for a hearing on the allegation on the date and time |

indicated or as soon thereafter as possible. You may remain silent if you wish, Anything you say
shall be used against you both at the misconduct hearing and in a court of law, if this matter is referred for criminal prosecution. If you choose to remain silent, the
hearing committee/examiner may use your silence as evidence against you, If you indicate that you wish to remain silent, you shall be asked no further questions. tf
you are found guiity of a Class 4 misconduct, any pre-release status you have shall be revoked.

WHITE - BC-15 YELLOW — Inmate PINK — Reporting Staff Member

 

 

 

 

 

DC-ADM 801, Inmate Discipline Procedures Manual . Attachment 1-B
Section 1 — Misconducts/Rule Violations

Vranas AMIAINAT

 

 

 

 

 

 

 

 

   
Case ‘1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 36 of 53

 

DG-141, Part 2(B) COMMONWEALTH OF PENNSYLVANIA

 

 

 

 

 

 

 

 

 

DISCIPLINARY HEARING Department of Corrections
REPORT
DC Number Name Facility Hearing Date Hearing Time No. from Part 7
ND5i37__|, __ Banks, M. BEN .- 2127120 _, 0935 0351977
INMATE Guilty Ci No Plea VERDICT  ftGullty
PLEA CINot Guilty 0 Other O Not Guilty
HEARING ACTION
CHARGES #6 Video Hearing

 

FINDINGS OF FACT, VERDICT, AND SANCTIONS IMPOSED

/M pleads GUILTY to charge #36.

HEX accepts I/M's GUILTY plea to charge #36.

QUILTY #96 - 21 deysDC was note Saffise ¥ ye | 4 ?
Effective 2/22/20 role Aine wg only. Sg Poe
aU) 4 tk cell y Skin on
WWE Wlge kk |

 

 

 

 

 

 

 

 

 

f .
YES CINO _ The inmate has heard the decision and has been told the reason ic
Gy for it and what will happen. : ; - Inmate Version
WES CINO The circumstances of the charge have been read and fully 2-A
. ’ explained to the inmate.
WYES [INO The opportunity to have the inmate’s version reported as part of SEE APPENDICES
the record was given. At
wes {C1NO The inmate has been advised that within 15 days a request for a
formal! review. may be submitted and that this request must contain
specific reasons for the review. . :
NAME(S) OF HEARING EXAMINER/COMMITTEE Hearing. Report and all appended information must be
(TYPED OR PRINTED} signed. Signature indicates finished report with
appendices.
J. Schneck AF eins
SIGNATURE OF HEARING EXAMINER/COORDINATOR
WHITE -— DC-15 : YELLOW — Inmate Cited PINK — Staff Member Reporting Misconduct

GOLDENROD -— Deputy Facility Manager

DC-ADM 801, Inmate Discipline Procedures Manual

Section 4— Disposition of Charges and Misconduct Sanctions Attachment 4-A
issued: May 20, 2045
Effective: July 2, 2015

 

 

 

 

 

 
Case ‘1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 37 of 53

E Xbb
eB

Old Wwe caduts invalvieg [soSe_ CATH

Bde in whi the f Oc edwe Trevi facezs

was Gilomd vo hale we Rerreved ths
Shows Liearmmeatiny and 0S aot equal te
The et Procedue- aad We incidurf ad quashen-
 

Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 38 of 53

nNOS Mey

 

 

 

 

 

 

 

 

 

 

 

 

 

old
FORMDC-141_ PARTIIB - COMMONWEALTH OF PENNSYLVANIA el
DISCIPLINARY HEARING REPORT DEPARTMENT OF CORRECTIONS |
DC Number Name Institution ° Hearing Date Hearing Time No. from PARTI ;
nOsiack | Bons | SCFBEN | jomMayvi9 | oso I DIY3NG
INMATE Dx Guilty [1] No Plea 5 EL Guity 7
PLEA [1 Not Guilty Ci other Verdict [7 Not Guilty
HEARING ACTION

 

| CHARGES bs

FINDINGS OF FACT, VERDICT, AND SANCTIONS IMPOSED

Video Heéaririg

Tomete pleads iy © # 3S
Hex accepts vice bh BBS.

Re we.

 
 

oy

 

 

 

 

 

- “eas , SEE APPENDICES
‘Ed Yes T] No The inmate has heard the decision and has been told the reason for it and what will
happen. . .
&] Yes [1 No The circumstances of the charge have been read and fully explained to the inmate.
i Yes [] No . The opportunity to have the inmate's version reported as part of the record was given. V eZSiom
KI Yes TJ No The inmate has been advised that within 15 days a request for a formal. review may . IC .
. be submitted and that this request must contain specific reasons for the review.
NAME(S) OF HEARING EXAMINER/COMMITTEE | | Hearing Report and ail appended information must be signed. Signature indicates finished

re rt with appendices.

Mr. Szelewski

 

 

 

 
 

Case :1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 39 of 53

YA Abl-[

 

 

 

 

 

 

 

 

FORMDG-141 PART ITB ~~ COMMONWEALTH OF PENNSYLVANIA
DISCIPLINARY HEARING REPORT DEPARTMENT OF CORRECTIONS
DC Number Name institution Hearing Date Hearing Time No. from PART |
NOSIS# | FB Ronks SCI BEN | 16 April 19 | mu ~F |(\3Sw7oU4
"INMATE Bk Guilty (1 No Piea Guilty
PLEA GR Net guilty TC] Other Verdict ZpANot Guilty

 

 

HEARING ACTION
CHARGES db Ke € 3k) - db a yO

FINDINGS OF FACT, VERDICT, ANDSSANCTIONS IMPOSED

Aenmote pleats Quid th 36

hese aCe Aviyn & th OG.
Celle. TOI ourenshp of T seens ocd (ard

Video Hearing

 

a | a
aQrecs we dere. Ray con kiscate Cann (Son FS Ww My \t wa
But . A\50 Sex

num foo 2 muds Cine bug Trad Yo he

v

=

WS aly hed & the ol a | altered
Ans Renn” pik "Y Chea (guy 36 (Zevon,

 

 

 

 

 

Cy Vo oe, | Chnrearloou, |
Vey pal 46 he ~ Reches.do oh s6 1f
A
Si lt rade | hems Lo
EA

Yes Ci No The Inmate has heard the decision and has been told the reason for it and what will SE PPENDICES

happen.
K] Yes CT] No The circumstances of the charge have been read and fully explained to the inmate. Cc. [ (LU
i Yes - LY No The opportunity to have the Inmate’s version reported as part of the record was given.
Yes C1 No The inmate has been advised that within 15 days a request for a formal review may (fs SS

be submitted and that this request must contain specific reasons forthe review. is pane |

NAME(S) OF HEARING EXAMINER/COMMITTEE. Hearing Report and all appended information must be signed. Signature indicates finished

report with appendices.

Mr. Szelewski

 

 

 

 

 

 

 

Ce: DC-15, Inmate Cited, Staff Member Reporting Miscondutt, Deputy Superintendent
_veomanonnnanBQser]:20-CV:01545-SH RE

 

ry renteyorsserrn” Se te pe tsa pay oy sen ote

%

 

 

 

 

 

 

 

 

 

 

 

— , ; s ) roy “+ Lod ;
woot f 4 ees . 4 4 Old eharmiy ae / Otay: AG Ne lay
[opgek “(eeh:) hy MOEA ty
Form DC-141 Part ee COMMONWEALTH OF PENNSYLVANIA
Rev. 122017 DEPARTMENT OF CORRECTIONS ; D 350704
giv) ( eelcal,;
§52MISCONDUCT REPORT O OTHER Ce ocnom 801 INFORMAL RESOLUTION Kai CB) he
DC Number Name a ——— TT Stitotion—+ tae i Incident Date | Date of Report
ND §137 Marvin Banks SCI BEN 4000 4/4/2019 41212019
Quarters Place of incident a
HA-147 HA 147
OTHER INMATES OR STAFF INVOLVED OR WITNESSES (CHECK I OR W)
DC Number Name, siguan pide | [wl DC Number Name 1 [Ww
LJ6020 Lingenfelter we wig 5 » COi Goss >

 

Re AGO:

 

 

 

 

 

 

 

 

 

MISCONDUCT CHARGE OR OTHER ACTION

 

 

 

 

   
  

  
  

   
 

  

   

 

“ na
4 te

 

 

 

 

 

E yade from the tounge of a boot. w/ if ‘ Last Mag tn ie Ha ya dl CMe. S
= oe rai t F \
| __ Please assess inmate Banks for items as follow: 1 state’sheet $6.50, 1 pair of state boots $33.00, one pair of state issue pants /
$12,50 Winter coat $41.75, : 7
, 7 -
| (Inmate Banks also admitted ownership of a pair of loose razor Blades. PU tee, Ae dit
ore eer = .
} iy wees Pe

 

 

. A é a! the. Cantu stah
41.0, 4 pA

Powe eta

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. hemes hoes olyfror dey ) ‘
IMMEDIATE ACTION TAKEN AND REASONS 65 477° Wanadoo PE ee Wied pp KS
POTS It TIL Neced 9 rile” pha lt, prprAtan dost bp t-ydng bed gfe ove te
-H Ver i a rr csi ital ETS
PRE-HEARING CONFINEMENT TAs Be Gat eS gel eee el TI ag te dobre
IF YES re
o ves | - TIME DATE No Cy
% No FORMS GIVEN TO INMATE ~—
/& REQUEST FOR WITNESSES AND REPRESENTATION _¢#i_ INMATE’S VERSION
REPORTING STAFF MEMBER: ” | ASTION REVIEWED AND APPROVED BY DATE AND TIME INMATE GIVEN COPY
SIGNATURE ne oo anne DUTY SIGNATURE AND TITLE DATE TIME 24 HOUR
/. f°; t s yi? my f 7
B. Musselman CO1 Y, é og (C} Ki bay vhoiwaee 2G ) Alener- feos /7 BASE. bg
YOUR HEARING MAY BE SCHEDULED ANY TIME AFTER =... MISCONDUCT CATEGORY Signature of Person Serving Notice
DATE TIME SL Se gh eRe
i ~ — — .
by he dG I~ Mi CLASSi |O CLASS2 “Ste Ihe

 

 

 

 

 

Notice to Inmate
You are scheduled for a hearing on the allegation on the date and time indicated or as soon thereafter as possible. You may remain sitent if you wish, Anything you say
shail be used against you beth at the misconduct hearing and in a court of law, if this matter Is referred for criminal prosecution. If you choose to remain silent, the
hearing committae/examiner may use your silence as evidence against you. If you Indicate that you wish to remain silent, you shall be asked no further questions. If
you are found guilty of a Class 1 misconduet, any pre-ralease status you have shall be revoked.
WHITE - DC-15 YELLOW — Inmate PINK — Reporting Staff Member

 

DC-ADM 801, Inmate Discipline Procedures Manual Attachment 1-B
Section 1 — Misconducts/Rule Violations

Tone at. ANA
Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 41 of 53

an
aS

Hel
oi

eee AO Wein be
Vike Kh clea Sales w of: wwe

“ow ke SAN ane TH fem,

 

 

 

 

 

 

 

item(s) Confiscated Disposition ae a | Disposition
TH FTC ACH : Lome 2 dncle; uo)
jek) _ . ona tN ¥
3.3 -Antercet Rees i aa BEG
So J x bod man ic | Hee 9
. | “Absen: oe pot as i ish ;
RR | Wely
7] Addetsct OMe” - 8.
aus
9.j-2 ae tyr f Mi , ; “ 10.

 

 

 

 

(1 Uniform Commercial Code (UCC) and Paper Terrorism Materials

UCC and related material will be confiscated and will not be subject to a disposition other than return to
the inmate, destruction or forwarding to the Chief of Security or Chief Counsel's Office. Upon
confiscation, the inmate has 15 days to file a grievance, in accordance with DC-ADM 804, “Inmate

Grievance Procedure.”
B. Vergara mre Cc I :

-

 

Signature and Title of Staff Member Confiscating the Item(s)

 

 

_ | Signature and-Titie of Staff Member Disposing the Item(s)

_

 

 

___ White - DO-15-

 

 
Case '1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 42 of 53

Exchoike

 

™ isd on der ha nad vt

Nis
Sud Ane Yh (e van GOL Cal Vocbrts

Dib witty fo fall
Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 43 of 53

 
  

pennsylvania

' DEPARTMENT OF CORRECTIONS

TO Marvin Banks, ND5137 &
SCI Benner Township iE (>
FROM Wayne Inniss 93%

Staff Assistant, Eastern Region
DATE April 30, 2020
f_. com lame

iy Deck noting ig, Sh
4s Te 0.0,

I am writing in response to your correspondence addressed to Deputy ~

Secretary Ferguson. Your correspondence has been referred to me for nN

review and response. a a7

RE Correspondence

Mr. Banks, our records indicate that the matters of your property and the \pow
staff that you allege involvement were addressed in depth and in detail fan
through the responses to grievance #855221. Our records also indicate

that you have appealed these matters to the final level of appeal. &
Therefore, these specific matters are no longer grievable issues. \ \
wo no
By copy of your letter and this response, SCI Benner Township _
Administrative Staff will be apprised of the matters about which you wrote.

I trust that this response has adequately addressed your concerns. v

pehininy
Bows

TF/wi

cc: Superintendent Marsh
ausouthard #2020-C43-000000134
Eastern File
File

 

PA Department of Corrections | 1920 Technology Parkway | Mechanicsburg, PA 17050 | www.cor.pa.gov
Case :1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 44 of 53

EK \ bite \

a a

| ae 7 igh wt db touch

Saeed Jt lems , Vs 1S
inet | foevoted Vie Wale Mmestoegtinn

 
Case 1:20-cv-01545-SHR-EB Document 1 Filed nee? Pa g 45 of 53

pnsylvania Middle District Version 6.1 C Gy | [at Ge! o | ( J Page | of 2
*  LS# A | eng ee ol
was g\ t ne 74
1 6a Gav aT . To ADMINO,PROSE,PRSLC
\" | RSL Mo a United States District Court .
\\ Middle District of Pennsylvania (Scranton)
de Gul Ww CIVIL DOCKET FOR CASE #: 3:19-ev-00427-ARC-PT

N Chane eon

Banks v. Smith et al
Assigned to: Honorable A. Richard Caputo
Referred to: Pro Se Law Clerk PT .

Date Filed: 03/11/2019
Jury Demand: Plaintiff
Nature of Suit: 550 Prisoner: Civil

Cause: 42:1983 Prisoner Civil Rights |. Rights
Jurisdiction: Federal Question

 

Plaintiff — =
. Marvin Banks repress ted by Marvin Banks
- ND-5137
Sob wee SCI - BENNER
ache y BO SPECIAL MAIL - OPEN ONLY IN |
Ba\\ nae J Oo pet THE PRESENCE OF THE INMATE
wy cdragege ph, oe 7 Were 301 Institution Drive
MP ae Bellefonte, PA 16823
Noch aE ‘ ae —_ PRO SE
“hy :
¥. - .
Defendant “sy W ay
Terry Smith - Ft
Defendant: / , /
Michael Wenesowicz __ ed noe . /
Defendant | | &o '
John E, Wetzel
Defendant

 

Superintendent Marsh - mo mot. oN —— 4 i ak 4 , .
‘, ae iY a a A i * t ‘. wey peid..-
Defendant 4 ehh’ iis -
rae Le

Chaplin Mahon Mor To ey weg
Defendant eae WSS atom A Je A
Define saegeb oe 7
C.O. 1B Musslemen a, Cw : . Os , .
individual capacity | — x AC HK of i ' va yw vy

i Defendant a } r ‘
Il

in his individual capacity

ge BP Nw mel | Oops Le
re. ay et fp FRB
- Lt. Stavolla . x ] ws -2h - 4 me ee F ' 1 y

‘Defendant ae lo a : f Ney
Case -1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 46o0f53_

Eb tte E

    

Slhuws C6 ony ds/ had AD legit (24%
tw Conbrscartig "f (ety Tews, in Whirl,

he aims, were homemade wich py lates
Kuo Yel Bert Nog Me iA diwe Ly NECANSG
haw ate. ty be Nodwal Lam The creat of
Windmide, 20 be hus  Substentn ty. ar Aewerd
“host Velig loss Pcactron # Bit slob ho.
WAs Meg Wid y ob eee So wi wy, A
be 4 We me A (acm i, “y (> SS ESSIWM
That Avesnh— bolon +) me then be a y
‘ches Ne attn, Perea hems, bas le we
a,
(alo seen on tte gape) Sled atau. -

Belonyn mM mate Ni ) 84 ‘6 (add wy bo
BAS 4042047
beth CAG Roveal dn Ta dio,
  
 

 
   
  
 
 

Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 47 of 53

  
   
     

INMATE PERSONAL PROPERTY INVENTORY
UTransfar Hold Initial Dispesition © Other

  

OF CORRECTIONS
: woe

  

      

   
 

2 7 R-Retumto inmate D- H ~ Hold for Inmate 48 6

   

aX
property
ay

     

    

 

above was as

     
    
  

    

f if
vi ho . of
t 7 oe * i .

—-— fae pet
Signature of Property Officer {printiast name) =, ° Signature of Inmate
os me, oe,

   

Dale owe

Signature oF Property

sth

* Ll theta ill elt
Officer (print last name) Signature of inmate

  
     

 

ms ”

te

 
 

° . .

Date_

 
  

 

 

  

 

  
  
 

divhavie bbSerty! Pi hi Asén addressed per
in accordance with Department policy 6.3.1 Section 20. The inmate has
the applicable policy. inmate's signature above acknowledges accuracy.

!

All property is/was present and accounted for. No property was missing and/or
the applicable policy. Excess property in the form of legal property (active cases
been informed that allowable property must be contained in the containers permitted
Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 48 of 53

Fx\i pt \

Shans “That My Notre Amenan iy bb
tre been vidluled oo Tre Pas tus
Fo goin wittn the Seewtty pean
Vildes Religins \anuseinstthndliod foams Aob-

ana |e

nm grnen dant Fal Qn U4

 

      

peemererrameed,}
Case .1:20-cv-01545-SHR-EB Document1 Filed pees Page. 49 of 53

 

“~~ nel . a ef Seg
ma MEET Seu, en yer df lof .
, , be ey Me By Serd) Le * Va, Wot ms | \ asd é ak { ot, ~
Form DC-135A “ Commonwealth of Pennsylvania

‘Department of Corrections Yo: 4 uy

INSTRUCTIONS —s-_ T#&Sfbage
Compiete items number 1-8. If 4 follow instructions in

INMATE’S REQUEST TO STAFF MEMBER
my lays

- ; +, .
havea Pe a a
' ea aR ached

preparing your request, it can be responded to more

promptly and intelligently. BE WH ches

2. Date:
4-5-14

4. Counselors Name:

 

TO: (Name 3 and Title of Offi cer)
iho.
“3 Nw yey Seas A | n {Fr

hee

 

    

on oa
, ° idfel * eye 4 HY

6 Work Assignment.

re f .
f Der } Rae

Inmate Signature

 

 

  

 

 

8. Subject: State your request completely but briefly. Give details.

2-74

 

 

qb eet, “tT ‘
i ’ Wai LES AGS

Con

 

 

 

 

 

 

 

4 Cig ., ‘ fe J, a" . / , Lis [ ah cp a ee ae ay, { ot
i Lb TE em ae wet a FAG FFE ey Vad of jy me | a we
] eo tems 2 - 7 7 -
, a wee ey,
f “yy yi : x ! |
ist 6 Shag BR me ZT uot vi ty Viti oO as te oa tl. spe = Wy get fe. \, hey
T AY
hey
T .
f “ wy : i
wy “ mo - ’ 4 ae - f y
Zo hk” Wee te ot cee sh | DE ok SS ot 44@ fen 4 Cs 4 ve
¥ 7 — ~ r ay

 

 

 

 

 

 

 

.
f
t 5 7 ;
a yo : ‘ fy ‘ 4 tA At ~ \ "
i" . Fine Om ag Ty fe cE Ute on 4 oF Lt | | canal at aha Mtge ae
; ar; i 7 i . . may
fos so. o © ~ i 1 i Pepe on - ema 4
dé. Pe Brg us “ as fee SS GA] Pee fade s OS eet om eee it Tee ha re }
a i ? ‘ , A, MA,,
p wd \ “a - 5 Powe . . ‘
An va Vie Lett Poe Sg M ail ee — jr silo. PS eat 7 £. ye? i (a.4.8s Fe ‘ Re :
f ; } ( : tT ae ; ‘ ou
ye . f Mp op fee : . ner - aches ti . ua 4
tht Lr te, ios 1 iy” v ith ee iu Meet | ert { y be! - “ 7 wa eo fin ¢ Ry
. ¥ f my ee ¥ Tt oo

dey Sse é/ “As f ; wee

+ ta be ts 5
nse: (This. Section: for Staff Response Only).

C hug Stes
ay
i [seg

Re:

 

Thien ge iY

 

 

9.
VALS ~
York Our

 

 

etare.

 

 

 

 

 

 

 

 

eit At€ [aD oe Lott EO ay Fp St AP r
14.f-& tA 6 JAD Ep AB — fa AE peOT™
CA BO Cee"

 

 

_ To DC-14 CAR and DC-15 IRS_0 fhe
jute cis fa cvese 6 frcear tT

te AP Proce SAT. DATE

i
$A

 

 

To DC-14 CAR only
fFarg uUGeo jel

 

Ku,
0!

 

\ starr MEMBER NAME ?&*S '+*

Rl reid, y Gres

—— we hn a

Ay) Lt t 4
FIVSFES me aS nda YA \ ay s on ay

Mea Vystey 4 i ote Afbers A Va

i 7.2.4, Counseling Services Proce

; Print.
Praag

4a4¢'s ar on

aA al yet AAC want “2 |

 
 

det Waal ‘Gebtion ee Hequest Sips 5 ult Attachment
X have.

7 Wi wke a
| , th, a ” mee ned
Sy ow

te

ae

3-A
pfae

wa kay
Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 50 of 53

tis Waggaed 8? ite besa — Ch1AZ 4
a ANOS RAM roomate Sent ds f aanry

. Ti. Va wk wn ied MAUS priond Thay AS wel
DC-804 COMMONWEALTH OF PENNSYLVANIA A FORQT IGS. USF

 

Part 1. DEPARTMENT OF CORRECTIONS

. A TS pen GRIEVANCE NUMBER
_ OFFICIAL INMATE GRIEVANCE \ae eared rotten
TO: FACILITY GRIEVANCE COORDINATOR EAGILITY: ~
, oe Ben nay”
Mews (INMATE NAME & N NOSIS 7 SIGNATURE OF INMATE:
AYvin $9KAKS Warton Pon AG
WORK ASSIGNMENT: HOUSING ASSIGNMENT.
INSTRUCTIONS A-A-Lt7- OL ie
1. Refer to the DC-ADM 804 for procedures on the inmate grievance system. T nun” wall
2. State your grievance in Block A in a brief and understandable manner. Tye Stage Recdnobnee we
3. List in Block B any action you may have taken to resolve this matter. Be sure to include the identity of with
staff members you have contacted. eae
A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum two Ly ef
pages (one DC-804 form and one one-sided 82" x 11" page). State all relief that you are seeking.

\ Thy hs se eS da4 Cad 443? fee Leb AL Mogg {ie did an yes
Tae Ey sieht e a\\ “a a BAN fray cell tor Ste Ste Tee or +

— ergs ERE 1 ie

Aes ~ Th Wa the, Wiere- 4 oe ne wy fa! has a A bea. .

Migs Wd & by te, al ) 4
mire lit Ue dost

np be .
oa AL z Hin?
kinh ~ hr buce <é a coset ‘ Labia 32 ~ Pak

 

 

 

 

- DATE:
H-2- [4

 

 

 

 

 

 

 

  
 

a oo . fans
wed, a KR ae Rags +a “cong

    
 

  

i f X \ -% } 4
ThA i Lint Was Nie wisn. wie 6 MM PS: ty tous aed ING fed IS hea | |
aN ae \ ee “by desma ert, x. Real Haste Mx iS ar? g Sa sal Ro olts, A na pas j

reba! a Detaaty, Chem “Y haweApic ions lacanse Te “of wan! “alder: ed
| ad Role, ae !
eacie “Ty leet ve. iwi tA. fn sidered ‘eldnke a ; eed 3 shiek z ald sar td bead 's bheds
aloes Se asikss bests ind a ahoed lbowe Parke tad Rv Sowsull (ibe. wy 4aeru)

 

 

B. List actions taken and staff you have contacted, before submitting this grievance. sae.

jE Mab siete eoerck ™ M RAPES wis, An dod and bug
La a ala Seng *<. =r \ iL he ft all i hw! Se hae Teo, awe Se at
RARE DAS inns gest Fa Per wid ary a an 4 © tale “ys Tale See Hare,

 

 

Your grievance has been received and will be processed in accordance with DC-ADM 804.

 

 

Signature of Facility Grievance Coordinator Date

WHITE Facility Grievance Coordinator Copy CANARY’ File Copy PINK Action Return Copy
GOLDEN ROD Inmate Copy

te le ke sls Meepatbnds tty aly fake

74 Oa ob Seakion 4005

(SECEN FED)

DC-ADM 804, inmate Grievance System Procedures Manual. CC AE WT

Section 1 — Grievances & Initial Review Attachment 1-A
Issued: 1/26/2016 APR 9.4 2019

eee ‘ i

 
Case -1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 51 of 53

—Exubit Gz

Tht 4 f/ ecg. oe- CMA dunce Ss hows A scirindrateey
ord fists Icke tr carta 09 Solem banal tadet
O (. O. oye vy My stenous! femed/
Conbisides a pits lem S qssqaiakd.
W ith my WV. “U3 heritrye, but— Allowed
Contaband ASsciaeh in fell That [|S eFistian
Celeb Fry Megall! cess make Pa 2 Sharp”
} f ) y
ch pe- blades pe lena 45 Me cet tien cell nate
Tie Krancistd. A while male, tne 0S lett

Caw} tnd hed wi bin [tapes nc sash 454 caaan fer his

Malice ach
Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 52 of 53

EXHIBIT G
COULD NOT BE SCANNED OR IMAGED

CROSS MADE OUT OF RAZOR BLADES

 

Cysian (055 heh Tey Vik nol
Soul of edt dzke | iy, Ly ty Shan li
Obey Mi Cor eland.

Vaiss [uth atandeaunl
Case 1:20-cv-01545-SHR-EB Document1 Filed 08/27/20 Page 53 of 53

Declares iL

P-$-20

Lula i. Liane as

 

 

Ld rad bez alle gins ithe d sie) al. Gigede att goatee Le Eb. Bor

be - te, LL Li ak pte La EZ FE Nhe Lie
LAE. tafe CMiglisenatle fee Lig, Lee F A aves 4 a Aes ed
fillies i Li, ME deo O Bends. Lila i Liullees
Cec’ awn ZE Co wE Zest te ¢ sé. o

 

 

%,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
